Citation Nr: 0403482	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1933 to February 
1968.  He died in October 2002.  The veteran was a Prisoner 
of War (POW) during World War II.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part, the RO denied 
service connection for the cause of the veteran's death.

The Board notes that, in a December 2002 letter, the RO 
informed the appellant that action on her claim for 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002) was 
being deferred as it involved a situation where the veteran 
was not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted.  See Nat'l Org. of Veterans' Advocates, 
Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II).  Thus, her DIC claim is referred to the RO 
for appropriate action.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.




REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The appellant contends that the veteran suffered from a 
myriad of disorders associated with his detention as a POW by 
the Japanese during World War II.  These disorders include: 
Dengue fever, hepatitis, malaria, dysentery, pellagra, 
scurvy, beriberi, heart disease, avitaminosis, starvation, 
diverticulosis, and osteoporosis with multiple fractures.  
The certificate of death lists pneumonia due to sepsis as the 
cause of the veteran's death.

Pursuant to the VCAA, VA has a duty to assist the appellant 
in obtaining pertinent treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination, although the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In a September 2002 statement, a 
private physician, Ramesh Patel, M.D., noted that he had been 
treating the veteran since April 22, 2002 and that he had a 
significant history, which included cancer of the right 
kidney with nephrectomy in 1997, fracture of the right hip, 
pinned in December 2001, and a right inguinal hernia repair 
in 2001.  The veteran was hospitalized: for acute renal 
failure secondary to ureteral obstruction, hydronephrosis, 
osteoporosis and history of urosepsis of a left ureteral 
tumor, in May 2002; for urosepsis of the left ureteral tumor 
in July 2002; for a left ureteral tumor and underwent 
urethrostomy with excision of the tumor, in August 2002; and 
for a bladder fistula, in September 2002.  The certificate of 
death indicates that the veteran's terminal hospitalization 
was at the Sunbelt Health Care and Subacute Center in 
Orlando, Florida.  Except for Dr. Patel's statement, the last 
medical records associated with the record are VA examination 
reports dated in August 1968.  The Board feels that another 
attempt should be made by the RO to ask the appellant to 
identify and sign releases for health care providers that 
treated the veteran since 1968 for any disorder she claims is 
related to the cause of the veteran's death, to include the 
disorders for which the veteran filed for service connection 
in September 2002 and should obtain non-VA and VA treatment 
records.  In particular, the RO should obtain treatment 
records from Dr. Patel from April 2002 to the veteran's death 
in October 2002 and his terminal hospital records from the 
Sunbelt Health Care and Subacute Center in Orlando.  The 
Board reminds the appellant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

After pertinent records are associated with the claims file, 
the RO should have the entire record reviewed by appropriate 
specialists for an opinion as to any disorders, physical 
and/or psychiatric, present at the time of the veteran's 
death and whether any such disorder(s) was related to 
service, including his period as a POW.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the appellant to 
identify and sign separate releases for 
health care providers that treated the 
veteran for any of the disorders she 
claims led to his death, from 1968 to the 
present.  The RO should attempt to obtain 
records, not already associated with the 
claims file, from each health care 
provider she identifies that might still 
have available records, in particular 
copies of records from the Sunbelt Health 
Care and Subacute Center in Orlando, 
Florida, from September 19 through 
October 3, 2002, from Dr. Patel in 
Orlando, Florida, from April 22 to 
October 3, 2002 and from the veteran's 
various hospitalizations beginning in 
1997.  If records are unavailable, please 
have the provider so indicate. 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran's claim file to be reviewed 
by appropriate medical specialists so as 
to express an opinion as to whether a 
disease or injury incurred in service 
caused or contributed to the ultimate 
cause of the veteran's death.  The claims 
file and this REMAND must be reviewed by 
the examiner(s) in conjunction with the 
review.  The veteran served on active 
duty from July 1933 to February 1968.  He 
was a Japanese POW from May 1942 to 
February 1945.  Service medical records 
include treatment for irritable bowel 
syndrome; diverticulosis of the colon; 
prostate vesiculitis; dysentery, amebic 
and bacillary; jaundice; hepatitis; 
neuritis with beriberi; meningitis; 
malaria; Dengue fever; avitaminosis; 
scurvy; and pellagra.  At the time of his 
death, the veteran was service connected 
for arthritis of the cervical and 
lumbosacral spine and residuals of 
meningitis and of a fracture of the left 
toe.  The examiner(s) should provide 
explicit responses to the following:

(a) At the time of death, what physical 
and/or psychiatric disorders did the 
veteran have?

(b) For each disorder, the examiner(s) 
should determine the etiology and the 
nature and extent of such disorder(s).  
For each identified disorder, the 
examiner(s) should offer opinions as to: 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder began during, or was 
aggravated (worsened), as the result of 
some incident of active service, to 
include due to the veteran's detention as 
a Japanese POW during World War II, and 
(2) whether such disorder caused, 
hastened, or substantially and materially 
contributed to his death.

(c) If the cause of the veteran's death 
is attributed to multiple factors/events, 
please describe such factors/events.

Any medical opinion should be based on 
factual findings and all pertinent 
clinical findings should be reported in 
detail not on speculation.  The 
specialist(s) should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide 
and (4) request that the claimant provide 
any evidence in her possession that 
pertains to the claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



